                         UNITED STATES DISTRICT COURT
                              DISTRICT OF MAINE


UNITED STATES OF AMERICA                  )
                                          )
v.                                        )       1:20-cr-00007-JAW
                                          )
TERRENCE ROBINSON,                        )
                                          )
       Defendant                          )

           ORDER ON MOTION TO REOPEN DETENTION HEARING

       Citing the COVID-19 pandemic, Defendant moved to reopen the detention hearing

in accordance with 18 U.S.C. § 3142(f). The Government objects to the reopening of the

detention hearing. On April 9, 2020, the Court conducted a telephonic conference with

counsel to discuss the request.

       Pursuant to 18 U.S.C. § 3142(f)(2), a court may reopen a detention hearing “at any

time before trial if the judicial officer finds that information exists that was not known to

the movant at the time of the hearing and that has a material bearing on the issue whether

there are conditions of release that will reasonably assure the appearance of such person as

required and the safety of any other person and the community.”

       After consideration of the motion and the Government’s response, the Court denies

the motion. While the Court understands Defendant’s concerns about the COVID-19 virus,

the fact of the pandemic alone does not warrant the reopening of the detention hearing.

Defendant does not cite a medical condition or any other information that distinguishes his

situation from any other individual in custody. Defendant, therefore, has not established

that as to him, the COVID-19 pandemic constitutes information “that has a material bearing
on the issue whether there are conditions of release that will reasonably assure [his]

appearance [] as required and the safety of any other person and the community.”

                                          NOTICE

       Any objections to this order shall be filed in accordance with Federal Rule of

Criminal Procedure 59.

                                               /s/ John C. Nivison
                                               U.S. Magistrate Judge

Dated this 9th day of April, 2020.
